NOT FOR PUBLICATION                             FILED
                     UNITED STATES COURT OF APPEALS                            JUL 6 2020
                                                                          MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                         No.    19-10021

                 Plaintiff-Appellee,              D.C. No. 4:17-cr-01648-RM-LAB-2

v.
                                                  MEMORANDUM*
MICHAELA DENISE VENTURA,

                 Defendant-Appellant.

                    Appeal from the United States District Court
                             for the District of Arizona
                    Rosemary Márquez, District Judge, Presiding


                         Argued and Submitted June 9, 2020
                             San Francisco, California

Before: M. SMITH and HURWITZ, Circuit Judges, and ROYAL,** District Judge.

      After a bench trial, Michaela Ventura was convicted of conspiracy to

transport an illegal alien for profit in violation of 8 U.S.C. §§ 1324(a)(1)(A)(v)(I),

(a)(1)(A)(ii), and (a)(1)(B)(i), and transportation of an illegal alien for profit in



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable C. Ashley Royal, Senior United States District Judge
for the Middle District of Georgia, sitting by designation.
violation of 8 U.S.C. §§ 1324(a)(1)(A)(ii) and (a)(1)(B)(i). The district court

sentenced her to forty-six (46) months. On appeal, Ventura challenges both the

denial of her motion to dismiss the indictment and her sentence. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      1. Ventura argues the district court erred in refusing to dismiss her

indictment because the magistrate judge did not have the statutory authority to

release the alien material witness over Ventura’s objection, and the government

deported the witness prior to trial in violation of her Fifth and Sixth Amendment

rights. We review de novo the denial of a motion to dismiss an indictment for

failure to retain witnesses. United States v. Gastelum-Almeida, 298 F.3d 1167,

1174 (9th Cir. 2002). We also review de novo the scope of authority and powers of

a magistrate judge. United States v. Gomez-Lepe, 207 F.3d 623, 627 (9th Cir.

2000).

      The magistrate judge had the statutory authority to release the material

witness under 28 U.S.C. § 636(b)(1)(A) as a non-dispositive “pre-trial matter.” See

United States v. Rivera-Guerrero, 377 F.3d 1064, 1067-68 (9th Cir. 2004); see also

18 U.S.C. § 3144 (allowing a “judicial officer” to order detention and release of

material witness); 18 U.S.C. § 3156(a)(1) (defining “judicial officer” to include a

magistrate judge). Ventura’s counsel could have sought a stay of the magistrate

judge’s release order from the district court but failed to do so.


                                           2                                      19-10021
      Ventura failed to establish a constitutional violation. She has not shown that

the government deported the material witness in bad faith, and there was no

prejudice because the witness was deposed before release. See Gastelum-Almeida,

298 F.3d at 1174 (“To show that the government’s deportation of the alien

witness[] violated [her] Fifth Amendment right to due process and [her] Sixth

Amendment right to compulsory process, [Ventura] must show that the

government acted in bad faith and that this conduct resulted in prejudice to [her]

case.”).

      2. In attacking her sentence, Ventura argues that the district court erroneously

failed to give her a downward departure for acceptance of responsibility, placed too

much emphasis on deterrence, and imposed a substantively unreasonable sentence.

We review the substantive reasonableness of a sentence for abuse of discretion.

United States v. Ressam, 679 F.3d 1069, 1086 (9th Cir. 2012) (en banc). “The weight

to be given the various [sentencing] factors in a particular case is for the discretion

of the district court.” United States v. Gutierrez-Sanchez, 587 F.3d 904, 908 (9th Cir.

2009). The district court’s findings of fact underlying an application of the

Sentencing Guidelines are reviewed for clear error. United States v. Montano, 250

F.3d 709, 712 (9th Cir. 2002).

      The district court did not abuse its discretion in imposing a 46-month

sentence, which was at the low end of the applicable guideline range. The court


                                          3                                    19-10021
considered all of the sentencing factors under 18 U.S.C. § 3553(a), did not clearly

err in finding that Ventura failed to accept responsibility for her offense, and gave

appropriate weight to the deterrence factor based on Ventura’s criminal history,

including four prior convictions involving alien smuggling.

      AFFIRMED.




                                         4                                    19-10021